Title: From George Washington to William Livingston, 21 November 1776
From: Washington, George
To: Livingston, William



Sir
Aquaquenack Bridge [N.J.] 21st Novemr 1776

I have this Moment arrived at this place with Genl Beals and Genl Heards Brigades from Maryland and Jersey and part of Genl Ewing’s from Pennsylvania. Three other Regiments left to Guard the Passes upon Hackinsack River and to serve as covering Parties are expected up this Evening. After the unfortunate Loss of Fort Washington it was determined to evacuate Fort Lee in a great Measure, as it was in a Manner useless in obstructing the Passage of the North River without the Assistance of Fort Washington. The Ammunition and some other Stores were accordingly removed but before we could effect our purpose the Enemy landed Yesterday Morning in very considerable Numbers about 6 Miles above the Fort. Their Intent evidently was to form a line across from the place of their landing to Hackinsack Bridge and thereby hem in the whole Garrison between the North and Hackinsack Rivers. However we were lucky enough to gain the Bridge before them, by which Means we saved all our Men, but were obliged to leave some hundred Barrels of Flour, most of our Cannon and a considerable parcel of Tents & Baggage. Finding we were in the same danger of being pent up between Hackinsack & Pasaiac Rivers that we had between the North and Hackinsack, and also finding the Country from its Levelness and Openness unfit for making a Stand, it was determined to draw the whole of our Force over to this Side of the River, where we can watch the Operations of the Enemy without danger of their surrounding us or making a Lodgment in our Rear. But as our Numbers are still very inadequate to that of the Enemy I imagine I shall be obliged to fall down towards Brunswic and form a Junction with the Troops already in that Quarter under the Command of Ld Stirling. As the Term of the Inlistment of the Flying Camp belonging to Jersey, Pennsylvania and Maryland is near expiring, it will occasion so great a diminution of my Army, that I submit it to your Judgment,

whether it would not be proper for you to call together such a Number of Militia, as in Conjunction with the Troops I shall have left, will serve to cover the Country and stop the Progress of the Enemy if they should still attempt to penetrate. If the Weather continues favourable I am apprehensive they will attempt to make amends for the slowness of their Operations the beginning of the Campaign. I have the Honor to be with great Respect Sir Yr most obt Servt.
